In each of the above mentioned causes the appellant was convicted in the county court of Bryan county, Oklahoma, for violations of the prohibitory law. On the 12th day of November, 1910, judgment was rendered against appellant in cause No. 1040 and his punishment was assessed at a fine of fifty dollars and 30 days' confinement in the county jail, but appellant did not perfect his appeal by filing a transcript of the record in this court until the 20th day of March, 1911. In cause No. 1041 judgment was rendered against *Page 713 
appellant on the 12th day of November, 1910, and his punishment was assessed at a fine of two hundred and fifty dollars and thirty days' confinement in the county jail, but appellant did not perfect his appeal by filing a transcript of the record in this court until the 20th day of March, 1911. More than one hundred ad twenty days having elapsed in both cases, from date of judgment, before the appeal was perfected, this court did not acquire jurisdiction of the appeal in either case. The appeal is therefore dismissed.
ARMSTRONG and DOYLE, JJ., concur.